Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 10/13/2021. Claims 2, 14, and 16 have been canceled. Claims 1, 3-13, 15 and 17-23 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney David Spalding (Reg. No.: 78,126) on 11/17/2021 at 860-308-0548.

In claims:

Please replace claims 1, 5-6, 8-9, 12-13, 15 and 19-20 with the amended claims 1, 5-6, 8-9, 12-13, 15 and 19-20. 
Claims 21-23 canceled.







Amendments to the Claims:

1.	(Currently Amended) A method for a data modelling platform to engage with a user via a user interface, the method comprising:
	
	receiving a query from [[a]] the user;
	
displaying a list of ground truth relations for a predictive data model to the user, wherein each ground truth relation is a predicted relationship between the received query and an entity, and wherein the displayed list of ground truth relations includes the entity and a confidence score for each entity;

in response to [[a]] the user making a selection from the displayed list of ground truth relations, retrieving a stored provenance about the predicted relationship between the received query and the selection, wherein the stored provenance comprises a documentary source that includes an explanation of the predicted relationship between the received query and the selection;

displaying the explanation of the predicted relationship between the received query and the selection;

in response to the user providing a sentiment based on the explanation, updating the confidence score 

updating the predictive data model by modifying the list of ground truth relations based on the updated confidence score; and

periodically collecting predictive data model updates from the user and merging the collected predictive data model updates into an updated predictive data model.



in response to receiving an interaction, from the user, with a graphical component of a user interface indicating the provenance 

6.	(Currently Amended) The method of claim 5, wherein receiving the interaction, from the user, with the graphical component of the user interface comprises:

providing instructions to display to the user, via the graphical component of the user interface, the provenance 

receiving from the user, via the graphical component of the user interface, a selection of the provenance 

8.	(Currently Amended) The method of claim 7, further comprising:

updating the machine learning model iteratively based on modifications to the list of ground truth relations in response to 

9.	(Currently Amended) The method of claim 1, wherein modifying the list of ground truth relations comprises:

removing a ground truth relation from the displayed list of ground truth relations based on the user indicating a negative relationship between the received query and the entity.

12.	(Currently Amended) The method of claim 1, wherein retrieving the stored provenance about the predicted relationship between the received query and the selection comprises:

identifying at least two predicted relationships for communication to the user; and



13.	(Currently Amended) A computer program product for a data modelling platform to engage with a user via a user interface, the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising:

receiving a query from [[a]] the user;

displaying a list of ground truth relations for a predictive data model to the user, wherein each ground truth relation is a predicted relationship between the received query and an entity, and wherein the displayed list of ground truth relations includes the entity and a confidence score for each entity;

in response to [[a]] the user making a selection from the displayed list of ground truth relations, retrieving a stored provenance about the predicted relationship between the received query and the selection, wherein the stored provenance comprises a documentary source that includes an explanation of the predicted relationship between the received query and the selection;

displaying the explanation of the predicted relationship between the received query and the selection;

in response to the user providing a sentiment based on the explanation, updating the confidence score 

updating the predictive data model by modifying the list of ground truth relations based on the updated confidence score; and

periodically collecting predictive data model updates from the user and merging the collected predictive data model updates into an updated predictive data model.


	
receiving a query from [[a]] the user;

displaying a list of ground truth relations for a predictive data model to the user, wherein each ground truth relation is a predicted relationship between the received query and an entity, and wherein the displayed list of ground truth relations includes the entity and a confidence score for each entity;

in response to [[a]] the user making a selection from the displayed list, retrieving a stored provenance about the predicted relationship between the received query and the selection, wherein the stored provenance comprises a documentary source that includes an explanation of the predicted relationship between the received query and the selection;

displaying the explanation of the predicted relationship between the received query and the selection;

in response to the user providing a sentiment based on the explanation, updating the confidence score 

updating the predictive data model by modifying the list of ground truth relations based on the updated confidence score; and

periodically collecting predictive data model updates from the user and merging the collected predictive data model updates into an updated predictive data model.

19.	(Currently Amended) The computer system of claim 17, further comprising:

in response to receiving an interaction, from the user, with a graphical component of a user interface indicating the provenance 

20.	(Currently Amended) The computer system of claim 15, wherein modifying the list of ground truth relations comprises:

removing a ground truth relation from the displayed list of ground truth relations based on the user indicating a negative relationship between the received query and the entity; and

modifying the confidence score based on the user indicating [[a]] the negative relationship, a positive relationship, or a neutral relationship between the received query and the entity.

21.	(Canceled)

22.	(Canceled)

23.	(Canceled)











Allowable Subject Matter
4. 	Claims 1, 3-13, 15, and 17-20 are allowed.
	The closest prior art, US Patent Publication No. 2018/0082183 A1 of Hertz et al. (hereinafter Hertz) teaches systems and techniques for determining relationships and association significance between entities, the systems and techniques automatically identify supply chain relationships between companies based on unstructured text corpora. The system combines Machine Learning models to identify sentences mentioning supply chain between two companies and an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies; wherein the closest prior art, US Patent Publication No.: 2019/0278844 A1 of Brixey et al. (hereinafter Brixey) teaches a framework for annotating image edit requests includes a structure for identifying natural language request as either comments or image edit requests and for identifying the text of a request that maps to an executable action in an image editing program, as well as to identify other entities from the text related to the action.
 Also, Hertz and Brixey fail to teaches in response to the user making a selection from the displayed list, retrieving a stored provenance about the predicted relationship between the received query and the selection, wherein the stored provenance comprises a documentary source that includes an explanation of the predicted relationship between the received query and the selection; displaying the explanation of the predicted relationship between the received query and the selection.
However, the prior arts of record such as Hertz and Brixey not teach or fairly suggest the steps as in response to the user providing a sentiment based on the explanation, updating the confidence score by combining the sentiment and the confidence score, updating the predictive data model by modifying the list of ground truth relations based on the updated confidence 

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156